Reasons for Allowance
1.	Claims 1-5 and 8-15 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device including an optical sensor and a temperature sensor. The closet prior arts, Leon (US 20110074750 A1), Kim (US 20090201228 A1), Brown (US 20100308345 A1), Saito (US 20090002341 A1), Katoh (US 20090066897 A1), and Yamashita (US 20110242143 A1), individually or in combination, discloses a display panel, comprising: a plurality of pixels arranged in a display array; a plurality of first sensor units in the display array; and a plurality of second sensor units in the display array; wherein each pixel includes a plurality of sub-pixels, each first sensor unit is paired with the each pixel to detect brightness of sub-pixels in the each sub-pixel, and each second sensor unit is paired with more than one pixel to detect a temperature variation in sub-pixels of the more than one pixel; the each first sensor unit comprises a first switch transistor and a first photosensor, the each second sensor unit comprises a second switch transistor, a second photosensor, and a shielding layer on a light-receiving surface of the second photosensor, and the first photosensor and the second photosensor is a diode; and the first switch transistor and the second switch transistor are configured to send out a first signal from the first photosensor and a second signal from the second photosensor simultaneously. However, the closet prior arts of record fail to teach an area of the light-receiving surface of each second photosensor is larger than an area of a light-receiving surface of each first photosensor and the each first sensor unit and the each second sensor unit are disposed between two adjacent pixels.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691